DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made to Applicant’s claim to priority to U.S. Non-Provisional App. No. 14/958,706 filed December 3, 2015 now abandoned; to U.S. Provisional App. No. 62/143,506 filed April 6, 2015; and to U.S. Provisional App. No. 62/088,139 filed December 5, 2014. 

Claim Objections
Claim 3 objected to because of the following informalities:  A ledge is referred to in this claim as a structural limitation, however is not defined in specification or labeled in drawings. For the purpose of examination the term “ledge” is construed to be “landing/platform 157.”  Appropriate correction is required.
Claim 4 objected to because of the following informalities:  The phrase “intimate” used to describe the couplings proximity is a subjective term [See MPEP 2173.05(b)]. Examiner construes the term “intimate” to simply mean “close” in proximity.  Appropriate correction is required.
Claims 15-17 are objected to because of the following informalities:  Claims 15-17 recite “the conduit member” should read --the first conduit member--.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 19 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dhuper et al. (U.S. Pub. No. 2013/0199520; hereinafter: “Dhuper”). 
Regarding claim 19, Dhuper discloses a modular pulmonary treatment system (1800; Fig. 30A, 38-40; ¶ 0205) comprising: 
a patient interface device (1900; Fig. 38A-C) defined by a body (1910; Fig. 30A, 31-33A, 34A, 35A, 36A, 37-38C) which defines a hollow interior (¶ 0207, interior of 1910) and includes a first connector extending outwardly therefrom (1921; Fig. 38D-38F);
at least one exhalation valve assembly (1940; Fig. 38A-38C) coupled to the body for discharging exhaled gas from the hollow interior to atmosphere (¶¶ 0209, 0211-0212; Fig. 38A-38C); 
a valve body (2100; Fig. 40) connector attached to the first connector (¶ 0219; Fig. 35A, 36A), wherein the valve body connector includes an inhalation valve (2150; Fig. 40) disposed therein (Fig. 40; ¶ 0224); a main port (2104; Fig. 40) for connection to a source of gas (2200; Fig. 34A) or a source of aerosolized medication (2470; Fig. 35A, 36A; ¶¶ 0219-0220, 0224, 0226, 0243); 
a supplemental gas port (2120; Fig. 40) and an emergency inhalation valve (2117; Fig. 40), wherein the main port, the supplemental gas port and the emergency inhalation valve are all located upstream of the inhalation valve relative to the body of the patient interface device. (Fig 34A, 36A, 40, 44A).


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 USC 103 over Dhuper (U.S. Pub. No. 20130199520) in view of Cragg et al. (U.S. Pub. No. 2013/0312757; hereinafter: “Cragg”)
Regarding claim 1, Dhuper discloses a modular pulmonary treatment system (100; Fig. 1) comprising: a patient interface device (200; Fig. 1-3, 10, 13-15) defined by a body (210) which a hollow interior (211; Fig. 1-7; ¶ 0122); a first inhalation valve (500; Fig. 2-9) associated with the body and located along an inhalation flow path (¶¶ 0135, 0137) for providing selective fluid communication with the hollow interior of the body (¶¶ 0135, 0137); and
at least one exhalation valve assembly (590; Fig. 5, 6, 8, 10) for discharging exhaled gas from the hollow interior to atmosphere (¶¶ 0138-0142); wherein a housing (592; Fig. 6) having a perforated bottom wall (594; Fig. 6) with a post extending (A, Fig. A annotated below) outwardly therefrom (Fig. 6); a valve member (596; Fig. 6) configured to seat against the perforated bottom wall (¶ 0138) and including an opening (B, Fig. A annotated below) through which the post extends; and 
a valve retainer (A, Fig. B annotated below) for placement over the post, whereby the valve member is securely held in place against the perforated bottom wall (Fig. 7); wherein the body includes at least one exhalation opening (372; Fig. 6) with the exhalation valve being secured to the body (Fig. 6, 7; ¶¶ 0130, 0138) such that the exhalation valve covers the exhalation opening (Fig. 6, 7; ¶¶ 0130, 0138).

    PNG
    media_image1.png
    378
    750
    media_image1.png
    Greyscale

Figure A, Adapted from Figure 6 of Dhuper.

    PNG
    media_image2.png
    396
    601
    media_image2.png
    Greyscale

Figure B, Adapted from Figure 7 of Dhuper.
Dhuper does not specifically disclose the modular pulmonary treatment system wherein the exhalation valve assembly comprises an exhalation valve cartridge is attachable and detachable as a whole unit from the body.
Cragg discloses a similar device in at least figures 4A-4E, 19-37 that discloses an exhalation valve cartridge (414; Fig. 19, 28A-28C) including a housing (468; Fig. 28A-29C), wherein the exhalation valve cartridge is attachable and detachable as a whole unit from the body (Fig 19, 20, 28A-32C; ¶¶ 0170-0192) for the purpose of exchanging valves and improving the capability of doctors to perform patient evaluations and customize or adjust the performance of the device (¶ 0183).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the modular pulmonary treatment system of Dhuper to include the exhalation valve assembly comprising the exhalation valve cartridge, including the housing, being attachable and detachable as a whole unit from the body as taught by Cragg for the purpose of exchanging valves and improving the capability of doctors to perform patient evaluations and customize or adjust the performance of the device (See Cragg: ¶ 0183).

Regarding claim 2, the modified device of Dhuper discloses the modular pulmonary treatment system wherein the patient interface device comprising a face mask (See Dhuper: 200; Fig. 1-3, 10, 13-15).
Regarding claim 3, the modified device of Dhuper discloses the modular pulmonary treatment system wherein the housing further includes a perimeter wall (A, Fig. C annotated below) that is upstanding relative to the perforated bottom wall (See Dhuper: Fig. 6) and the body includes an upstanding wall (See Dhuper: 372; Fig. 6) that surrounds the exhalation opening with a ledge (C, Fig. A annotated above) being defined between the upstanding wall and the exhalation opening, wherein the cartridge is disposed internally within the upstanding wall and seats against the ledge(See Cragg: Fig. 19; Examiner notes: the modified device of Dhuper discloses the cartridge disposed internally within the upstanding wall and seats against the ledge.).

    PNG
    media_image3.png
    305
    489
    media_image3.png
    Greyscale

Figure C, Adapted from Figure 28C of Cragg.
Regarding claim 4, the modified device of Dhuper discloses the modular pulmonary treatment system wherein a mechanical coupling formed between the upstanding wall and the perimeter wall of the cartridge which are in close contact with one another (See Cragg: ¶¶ 0184-0186).
Regarding claim 5, the modified device of Dhuper discloses the modular pulmonary treatment system wherein the perforated bottom wall seats against the ledge [See Dhuper: Fig 6; ¶¶ 0130, 0138; Examiner notes: the modified device of Dhuper discloses the perforated bottom (See Dhuper: 594; Fig. 6-7) seats against the ledge (C, Fig. A annotated above).]
Regarding claim 6, the modified device of Dhuper discloses the modular pulmonary treatment system wherein the cartridge has a circular shape and the upstanding wall and exhalation opening are also circular in shape (See Cragg: Fig 19).
Regarding claim 7, the modified device of Dhuper discloses the modular pulmonary treatment system wherein the mechanical coupling is one of a frictional fit and a snap-fit (See Cragg: ¶ 0140).
Regarding claim 8, the modified device of Dhuper discloses the modular pulmonary treatment system, shown above. 
The modified device of Dhuper does not specifically disclose the modular pulmonary treatment system further including a first conduit member that is detachably attached to an inlet port formed in the body, wherein the first inhalation valve is contained within the first conduit member.
Dhuper’2 further discloses in another embodiment (Fig. 30A, 38-40) including a first conduit member (2100; Fig 30B, 40) that is detachably attached to an inlet port (1919, 1921; Fig. 38B, 38D) formed in the body, wherein the first inhalation valve (2112, 2117; Fig. 40) is contained within the first conduit member (Fig. 38B, 40; ¶¶ 0222) for the purpose of facilitating low concentration gas delivery [¶ 0048; Examiner notes: Dhuper discloses the system allows for any combination of conduit connections as long as there is at least one conduit with an exhalation valve, a primary inhalation valve as well as a second inhalation valve (¶ 0014).].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the modified device of Dhuper to further including the first conduit member that is detachably attached to the inlet port formed in the body, wherein the first inhalation valve is contained within the first conduit member as taught by another embodiment Dhuper’2 for the purpose of facilitating low concentration gas delivery (See Dhuper: ¶ 0048).
 Regarding claim 9, the modified device of Dhuper discloses the modular pulmonary treatment system wherein the first conduit member has a first end (See Dhuper: 2104; Fig. 40) that has a first coupling structure (See Dhuper: 2103; Fig. 40; ¶ 0220) and an opposite second end (See Dhuper: 2102; Fig. 40), wherein a second coupling structure (See Dhuper: 2101; Fig. 40; ¶ 0220) surrounds the inlet port (See Dhuper: Fig. 35A), the first and second coupling structure being complementary to result in a secure attachment of the first conduit member to the body (See Dhuper: Fig. 35A; ¶ 0220).
Regarding claim 10, the modified device of Dhuper discloses the modular pulmonary treatment system wherein the first and second coupling structure form a snap-fit attachment (See Dhuper: 0156; ; Examiner notes: Dhuper discloses the system allows for any combination of conduit connections as long as there is at least one conduit with an exhalation valve, a primary inhalation valve as well as a second inhalation valve (See Dhuper: ¶ 0014).].
Regarding claim 11, the modified device of Dhuper discloses the modular pulmonary treatment system wherein between the first and second ends, first (See Dhuper: 321; Fig. 8 and 3130; Fig. 43) and second (See Dhuper: 330; Fig. 8 and 3127; Fig. 43) side ports are formed in spaced relation to one another (See Dhuper: Fig. 8, 43; ¶¶ 0150, 0284).
Regarding claim 12, the modified device of Dhuper discloses the modular pulmonary treatment system wherein the first side port comprise an elongated tubular structure that has an open distal end (See Dhuper: Fig. 8, 43) formed along one face of the first conduit member (A, Fig. D, annotated below) and the second side port is formed along another face of the first conduit member (B, Fig. D, annotated below). 

    PNG
    media_image4.png
    259
    516
    media_image4.png
    Greyscale

Figure D, Adapted from Figure 43 of Dhuper.

Regarding claim 13, Dhuper further discloses the second side port includes an inhalation valve assembly (See Dhuper: 3150, 3152; Fig 43; ¶ 0284)
Regarding claim 14, , the modified device of Dhuper discloses the modular pulmonary treatment system, shown above. 
The modified device of Dhuper does not specifically disclose the modular pulmonary treatment system wherein a detachable cap member is attached to the first side port, the detachable cap member includes a nipple and a plug that is on a tether and is configured to fit over and attach to the nipple..
Dhuper’3 further discloses in a similar embodiment (400; Fig. 58, 71, 77-82; ¶ 0319) including a detachable cap member (4190; Fig. 58, 71, 77-82) attached to the first side port , the detachable cap member includes a nipple (A, Fig. E annotated below) and a plug (B, Fig. E annotated below) that is on a tether (C, Fig. E annotated below) and is configured to fit over and attach to the nipple (Fig. 87, 77; ¶¶ 0319, 0374) for the purpose of allowing selective usage of alterative/additional apparatus (i.e. a nebulizer device 4900 (¶ 0376; Fig. 80) and reservoir assembly 5000 (Fig. 80; ¶ 0377)).].

    PNG
    media_image5.png
    370
    508
    media_image5.png
    Greyscale

Figure E, Adapted from Figure 78 of Dhuper.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the modified device of Dhuper to include the detachable cap member is attached to the first side port, the detachable cap member includes the nipple and the plug that is on the tether and is configured to fit over and attach to the nipple as taught by Dhuper’3 for the purpose of allowing selective usage of alterative/additional apparatus (See Dhuper: i.e. a nebulizer device 4900 (¶ 0376; Fig. 80) and reservoir assembly 5000 (Fig. 80; ¶ 0377)).].
Regarding claims 15 and 16, the modified device of Dhuper discloses the modular pulmonary treatment system, shown above. 
The modified device of Dhuper does not specifically disclose the modular pulmonary treatment system further including: (a) a bellows type connector that is attached at a first end to the second end of the first conduit member; (b) a second connector that is attached to a second end of the bellows type connector, the second connector having a side port in which an inhalation valve assembly is disposed; (c) a source of aerosolized medication fluidly connected to the second connector (d) a venturi member attached to the bellows type connector and configured to be connected to a source of aerosolized medication.
 	Dhuper’2 further discloses in another embodiment (Fig. 30A, 38-40) including: (a) a bellows type connector (2200; Fig. 30A-31) that is attached at a first end (at 22022) to the second end of the first conduit member (Fig. 30A; ¶ 0226); (b) a second connector (2000; Fig. 30A) that is attached to a second end of the bellows type connector (2204; Fig. 30A; ¶ 0226, 0228-0230), wherein the second connector having a side port (2017; Fig. 40) in which an inhalation valve assembly is disposed (¶ 0217), (c) a source of aerosolized medication (2410; Fig 31; ¶ 0238-0243) fluidly connected to the second connector (2300, and para 228-230) and (d) a venturi member (2300; Fig. 30A-31, 34-36B) attached to the bellows type connector (Fig. 30A-31, 34A, 35A) and configured to be connected to a source of aerosolized medication (Fig. 35A-36A; ¶¶ 0228-0230, 0243), for the purpose of providing medicament and controlling (metering) the mixing of gas from the gas source (2850; Fig. 35A-36A; ¶¶ 0228-0230, 0243). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the modified device of Dhuper to include the  bellows type connector that is attached at the first end to the second end of the first conduit member; the second connector that is attached to a second end of the bellows type connector, the second connector having a side port in which an inhalation valve assembly is disposed; the source of aerosolized medication fluidly connected to the second connector the venturi member attached to the bellows type connector and configured to be connected to a source of aerosolized medication as taught by Dhuper’2 for the purpose of providing medicament and controlling (metering) the mixing of gas from the gas source (See Dhuper: 2850; Fig. 35A-36A; ¶¶ 0228-0230, 0243).
Regarding claim 17, the modified device of Dhuper discloses the modular pulmonary treatment system, shown above. 
The modified device of Dhuper does not specifically disclose the modular pulmonary treatment system further including a wye connector having a first branch connected to the venturi member and a second branch connected to the first conduit member, the wye connector being fluidly connected to the source of aerosolized medication.
Dhuper’2 further discloses in another embodiment (Fig. 30A, 38-40) including a wye connector (2860; Fig 35A) having a first branch (2870; Fig. 35A) connected to the venturi member (2300; Fig. 35A) and a second branch (2880; Fig. 35A) connected to the first conduit member (2100; Fig. 35A), the wye connector being fluidly connected to the source (2850; Fig. 35A) of aerosolized medication (¶ 0267) for the purpose of providing medicament and controlling (metering) the mixing of gas from the gas source (2850; Fig. 35A-36A; ¶¶ 0228-0230, 0243, 0267).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the modified device of Dhuper to further include the wye connector having the first branch connected to the venturi member and the second branch connected to the first conduit member, the wye connector being fluidly connected to the source of aerosolized medication as taught by Dhuper’2 for the purpose of providing medicament and controlling (metering) the mixing of gas from the gas source (See Dhuper: 2850; Fig. 35A-36A; ¶¶ 0228-0230, 0243, 0267).
Regarding claim 18, the modified device of Dhuper discloses the modular pulmonary treatment system further including first (See Dhuper: 2100; Fig. 30B, 40) and second conduit members (See Dhuper: 2101; Fig. 40), the first conduit member having a tubular main body (Fig. 40) and a side port (See Dhuper: 2020; Fig. 31, 40) extending outwardly therefrom for connection to a supplemental gas source (See Dhuper: 2850; Fig. 31, 35A, 36A; ¶¶ 0216-0218, 0267, 0271-0272), the first conduit member further including an emergency inhalation valve (See Dhuper: 2117; Fig. 40) located along the tubular main body (See Dhuper: ¶ 0273), the first conduit member being connected at a distal end (See Dhuper: Fig. 40) to the second conduit member which includes the first inhalation valve (See Dhuper: 2150; Fig. 40).
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIOT S RUDDIE whose telephone number is (571)272-7634. The examiner can normally be reached M-F usually 9-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ELLIOT S RUDDIE/Primary Patent Examiner, Art Unit 3785